OAKES, Circuit Judge (dissenting):
I respectfully dissent.
There is no question but that Local One, Amalgamated Lithographers of America (“Local One”), is the exclusive bargaining agent for the lithographic production employees of all members of the Metropolitan Lithographers Association (the “MLA”), a trade group of which the printing concern of Stearns & Beale, Inc. (“S & B”), is a member. The collective bargaining agreement (the “agreement”) provided that any dispute arising under the agreement was to be submitted to a joint committee of Local One and the MLA (the “Joint Committee”). In April 1983, Local One filed a grievance, claiming that four employees of AAA International Printing Co. (“AAA”) who were not members of Local One were working for S & B in violation of the agreement. AAA and S & B are both wholly-owned subsidiaries of the same holding company, located on the same floor of the same building. The Joint Committee ruled that S & B had to cover the AAA employees under the terms of the agreement. The Regional Director of the NLRB, however, in a unit clarification hearing, held that the AAA employees should not be considered an accretion to the S & B unit. Local One asked the Joint Committee to reconsider its original decision in light of the Regional Director’s determination. The Joint Committee did so, ruled that the agreement had been violated, and ordered that the employer, S & B, “immediately cease assigning lithographic production work to employees who are not covered by the collective bargaining agreement.”
If the Joint Committee’s ruling stopped there, I would readily agree with Local One that we should affirm the district court's decision to confirm the Joint Committee’s award. Carey v. Westinghouse Electric Corp., 375 U.S. 261, 266, 84 S.Ct. 401, 406, 11 L.Ed.2d 320 (1964), held that arbitration of work assignment controversies furthers the policies of the NLRA, and the question of which employees constitute “employees engaged in the manufacture of lithographic work” under Paragraph 3(a) of the agreement seems a matter best entrusted to the arbitrators.
But the Joint Committee did not stop there. Rather it went on to say that “in conforming to this decision, the Employer need not lay off any employees” but “may merely take the step of reassigning those lithographic employees to the collective bargaining unit, which it was required to do under the contract.” This seems at first glance, as Judge Mahoney’s opinion indicates, to be a violation of the mandate against sub rosa attempts to gain de facto recognition as a bargaining agent set forth in Sperry Systems Management Division v. NLRB, 492 F.2d 63, 68-69 (2d Cir.). cert. denied, 419 U.S. 831, 95 S.Ct. 55, 42 L.Ed.2d 57 (1974). Were this all there were to the case, then I would be inclined to agree with the majority opinion that we should remand for purposes of having the district court address this issue directly.
I think, however, that the district court, the union, and, more importantly, the NLRB have in effect construed the Joint Committee decision as if it omitted the sentence reassigning AAA employees to the bargaining unit. This is the construction the district court adopts when it says that “[t]he Joint Committee’s ruling only involved the matter of work assignments, not a question of representation.” It is the construction the union adopts when in its brief it states that the Joint Committee did not find that S & B must apply the collective bargaining agreement to AAA employees but merely that S & B must cease assigning these employees lithographic work. And it is the NLRB’s construction. When S & B presented its claim to the NLRB that the Joint Committee award represented an attempt to circumvent the NLRB ruling on representation and as such constituted an unfair labor practice, the claim was dismissed as being without merit. Appeal to the office of the general *774counsel of the NLRB resulted in . a holding that the Joint Committee’s decision limited itself to work assignment issues. Finally, in a letter dated April 28, 1986, the NLRB Regional Director dismissed a charge brought by S & B and AAA against the union on the same basis, noting “that the Federal Court’s order affirming the arbitration award specifically found that the Joint Committee’s ruling involved a matter of work assignments, and did not decide a question of representation, and therefore there was no circumvention of the unit clarification decision.”
Thus, as I see it, the union, the district court, and the NLRB have treated the reassignment language in the Joint Committee’s decision as surplusage. I suggest we can do the same. So treated, the Joint Committee’s decision operates only to prevent S & B from making a work assignment to the AAA lithographers, and as such it should not be overturned. I would agree, however, that were the union to seek to use the language in the Joint Committee’s decision to require the employer to assign the lithographic employees to the S & B collective bargaining unit, then that could be held an unfair labor practice. This is what I think was meant by the Director of the NLRB Office of Appeals in her letter to counsel of January 30, 1985, stating in part that “[i]f action taken to implement the Joint Committee decision has the effect of undermining the Regional Director’s representational findings in 2-UC-305, these issues can be raised in a subsequent charge.” I would simply make it very clear that affirmance of the district court does not in any way suggest that the union could force the employer to permit it to represent the AAA employees or that it could insist upon representing them.
This would leave open the question whether if either AAA or S & B itself wanted to take advantage of the language that I have termed surplusage and sought to require the four AAA employees to become members of Local One in order to keep their jobs, the employer might be subjecting itself to an unfair labor practice charge vis a vis the employees involved. But this is a question we need not face at the moment, in the absence of any indication that either employer will take this course.
I conclude that, like the union, the district court, and the NLRB, we can treat the inappropriate language of the Joint Committee as to reassignment of the four employees to the S & B collective bargaining unit as neither mandatory nor binding, and hence for all practical purposes as surplus-age. Doing so we could, and should, affirm.